Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities:
In claim 1, line 26, ‘extrusion unit and second portion’ should read “the extrusion unit and the second portion”
In claim 4, line 1, ‘a three-dimensional objecft’ should read “a three-dimensional object”
In claim 4, line 2, ‘first port’ should read “first portion”
Claims 2-13 depended on claim 1 are objected as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, lines 26-28, recites the limitations of “adjusting the relative position between the extrusion unit and the second portion such that the second portion obtains the location of the first portion of step b)”. It is unclear how the second portion obtains the location of the first portion of step b) because of layer by layer in the 3D printing. Claim 1 is indefinite.
Claims 2-13 depended on claim 1 are rejected as well.   
Claim 6, line 2, recites the limitation of “cantilever-like”. It is unclear for the term of “cantilever-like” in what way the lateral feature is “like” a cantilever or in which shape the lateral feature is “like” a cantilever. Claim 6 renders indefinite. Depended claim 7 is also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder et al. (WO 2000/20215) in view of Giller et al. (US 2007/0241482), and Fan et al. (US Patent No. 5474719).
Regarding claims 1, 3-5, 10, Batchelder discloses, as illustrated in Figs. 1-5, a method of forming a three-dimensional object comprising:
a) providing a thermoplastic material to flow through a delivery system to an extrusion unit (for example, as shown in Fig. 1a, items 12 and 14 (an extruder (14) and an orifice (12) (col. 7, lines 1-3)); col. 6 (or page 6), lines 23-26); 
b) employing the extrusion unit to extrude a first portion of the material in image-wise manner, the first portion having a cross section with a diameter (as shown in Fig. 2, item 34 (col. 7, lines 25-30 (the vertically supported bead (34) that joins the shelf to the supported region is the “bub bead”)));
c) solidifying the first portion to harden the extruded material (col. 8, lines 1-3); 
d) extruding a second portion (for example, Fig. 2, item 30 (Shelf (30) is formed against and supported from hub bead (34) (col. 7, lines 25-30) (related to claim 3)) of the material adjacent to the first portion and contacting the first portion (As shown in Fig. 2, the first portion and second portion are strips (related to claim 4)) at at least one contact point, wherein a cross section of the second portion is shifted in an axis perpendicular to gravitational force compared to the cross section of the first portion (In Figs. 3a and 3b we show cross section and plan views of a necessary element of this process. The lateral dimensions of the extruded bead (40) should be large enough and the centerline of the extruder (44) should be close enough to the centerline of the previously solidified laterally adjacent bead (46) that there is an overlap (42) between the footprint of the extruded bead and the previously solidified laterally adjacent bead. If this overlap (42) gets too small, for example less than 5 percent (or 1/20) of the lateral dimensions of the extruded bead (40) (related to claim 5), then the beads do not laminate properly, leading to shelves drooping and failing (col. 8, lines 3-11)); 
e) obtaining a common contact section (for example, as shown in Fig. 4 between item 16 (the first portion) and item 20 (the second portion)) between surfaces of the first portion and the second portion by forming an envelope into which a segment of the first portion protrudes by sliding, due to the gravitational force, of the second portion along the circumference of the surface of the first portion hardened in step c), wherein the surface of the second portion wets the surface of the first portion at the common contact section (It is understandable that when the second portion (here it is item 20 in Fig. 4) flowing out of the orifice 12, it will wet the solidified first portion (here it is item 16 in Fig. 4)); 
f) solidifying the second portion to harden the material and to form a bond between the first portion and the second portion at the common contact section (col. 4, lines 14-21); 
g) adjusting the relative position between the extrusion unit and the second portion such that the second portion obtains the location of the first portion of step b) (for example, as shown in Fig. 2); and 
repeating steps d) to g) until the three-dimensional object has been formed (for example, as shown in Fig. 2).
However, Batchelder does not explicitly disclose a highly viscous pseudoplastic material having a first viscosity and agitating the material to shear the pseudoplastic material thereby decreasing the first viscosity to a second viscosity and to cause the pseudoplastic material to flow through a delivery system to an extrusion unit. In the same field of endeavor, 3D printing, Fan discloses that, this invention provides unique solutions to the above described coating problems by utilizing a viscosity reducible photoformable composition, such as, for example, a heat liquefiable, pseudoplastic, plastic, or a thixotropic photoformable composition in combination with coating techniques designed to take advantage of the flow characteristics of these compositions (col. 5, lines 19-25); the above elements were combined and osterized for two minutes. This material was tested on a Haake CV-100 rotational viscometer to determine the viscosity and yield stress with the following results: a first viscosity of the material before extrusion (with stress rate at 0.3/s) is 4600 poise (in the range of 1200 poise to 5000 poise) and a second viscosity of the material when a force is applied (with stress rate at 3000/s) is 9 poise (overlapping 1.2 poise to 7 poise) (col. 24, lines 48-59).
Batchelder also does not explicitly disclose illuminating the first portion and the second portion to harden the material. Fan discloses that, the surface of the coated composition was exposed from the top with the substantially collimated light of a filtered (330-360 nm) 200 w high pressure mercury arc lamp for one minute through a circular aperture (col. 23, lines 50-53). Fan also discloses that, the pseudoplastic material extruded from the extrusion unit is continuously illuminated (as shown in Fig. 1) (related to claim 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelder to incorporate the teachings of Fan to have a highly viscous pseudoplastic material having a first viscosity and agitating the material to shear the pseudoplastic material thereby decreasing the first viscosity to a second viscosity and illuminating the first portion and the second portion (continuously) to harden the material. Doing so would be possible to better control the flow of melt extruded material due to its viscous reduction, as recognized by Fan (col. 5, lines 19-67 and col. 6, lines 1-21). 
However, Batchelder does not explicitly disclose how much flame retardant (one type of additives) in the composition.
In the same filed of endeavor, three-dimensional objects, Giller discloses that, however, the absorbent action of an absorber may be increased by including additives. For example, additives may be flame retardants based on melamine cyanurate or based on phosphorus, preferably phosphates, phosphites, phosphonites or elemental red phosphorus ([0141]). Other additives may be incorporated into the particulate build materials of the invention, such as inert fillers. In addition, the use of fillers permits, by way of example, alteration of the plastic and physical properties of the objects. In one preferred embodiment, the inventive build material contains from about 1% to about 70% by weight, …, of fillers, based on the total weight of the build material and having a mean particle diameter of about 5 micron to about 100 micron ([0174]). The range of about 1% to about 70% by weight overlaps the claimed range of 0-40 weight-% of at least one flame retardant. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelder to incorporate the teachings of Giller to have that the pseudoplastic material includes 0-40 weight % of at least one flame retardant. Doing so would be possible to provide improved materials suitable for 3D printing, as recognized by Giller ([0002]). 
Regarding claim 2, Batchelder et al. (WO 2000/20215), Fan et al. (US Patent No. 5474719), and Giller et al. (US 2007/0241482) do not explicitly disclose the pseudoplastic flame retardant material immediately upon leaving the extrusion unit recovers at least 50% and up to 90% or more of the first viscosity. However, it is deemed the overall composition reads on the instantly claimed composition and therefore should inherently have the same properties. However, since The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding claim 6, Batchelder discloses that, as illustrated in Figs. 9a and 9b, Fig. 9a shows a cross section of a lateral feature (80) to be added to a rapid prototype under construction (82). In this case the extruder (14) is positioned so that the footprint overlap between the extruded bead and the hub bead (34) is correct, and the lateral feature is in its desired position due to sufficient polymeric die swell, thermal die swell, and over-extrusion die swell (col. 11 (or page 1), lines 9-13). Fig. 9b shows a cross section of a lateral feature (80) to be added to a rapid prototype under construction (82). In this case at least one of the components of the lateral lamination process is excessive; that component could be the footprint overlap between the extruded bead and the hub bead (34), or the polymeric die swell, or the thermal die swell, or the over-extrusion die swell. In the presence of the tip the extruded lateral feature will curl down because it is being pushed down by the mechanical restoring function of the tip; in the absence of the tip the lateral feature will curl up (84) because the extruded bead is adhering too high up on the previously solidified bead (col. 11, lines 14-22). Thus, Batchelder realizes that at least the footprint overlap between the extruded bead and the hub bead is a result effective variable to impact on the lateral feature (i.e., the cantilever ratio).
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., the three-dimensional object is a cantilever structure having a cantilever ratio of at least 1:4) as a result of routine optimization of the result effective variable of the manufacturing of 3D object having the lateral features in an effort to obtain a complicated shape of the 3D object.
   Regarding claim 7, Batchelder discloses that, as illustrated in Fig. 2, the three-dimensional object is free of any conventional support structures (col. 4, lines 1-3).
   Regarding claims 8-9, Batchelder does not explicitly disclose that the pseudoplastic flame retardant material is a composition comprising at least one curable oligomer, at least one reactive diluent, at least one rheology modifier, and at least one curing agent.  
Fan discloses that, examples of suitable monomers which can be used alone or in combination with other monomers…. Also useful are ethylenically unsaturated compounds having a molecular weight of at least 300, e.g. alkylene or ….. Particularly preferred monomers are ethoxylated trimethylolpropane tricrylate, …, urethane diacrylates and methacrylates and oligomers thereof, (col. 28, lines 8-57)). Fan discloses that, an example of a thixotropic photosensitive composition is a mixture of V-Pyrol and urethanediacrylate with 2% Irgacure (i.e. a curing agent) combined and stirred at room temperature with Aerosil, which is amorphous silicon dioxide. This material shear-thins during coating and quickly forms a gel-like condition (col. 25, lines 42-51; col. 26, lines 10-30). Fan discloses that, the pseudoplastic flame retardant material further includes one performance additive selected from the group consisting of pigments (i.e. other components may also be present in the photohardenable compositions, e.g., pigments (col. 29, lines 36-37)) (related to claim 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelder to incorporate the teachings of Fan to provide that the pseudoplastic flame retardant material is a composition comprising at least one curable oligomer, at least one reactive diluent, at least one rheology modifier, and at least one curing agent. Doing so would be possible to better control the flow of melt extruded material due to its viscous reduction, as recognized by Fan (col. 5, lines 19-67 and col. 6, lines 1-21).  
Regarding claims 11 and 12, Batchelder does not explicitly disclose illuminating the first portion and the second portion to harden the material. 
Fan discloses that, as illustrated in Fig. 1, the presently preferred radiation source 100 is a Coherent Model 306, with output in wavelengths ranging over 351 nm to 363 nm (in the claimed range (360 nm to 485 nm) for claim 11) and a specified output beam 102 power of approximately 450 mW (col. 14, lines 35-38).
Fan discloses the claimed invention except for a wavelength in the range of 380 to 420 nm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Fan since the claimed ranges and the prior art ranges (i.e., 351 nm to 363 nm) are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to expand the radiation sources (related to claim 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelder to incorporate the teachings of Fan to have illuminating the first portion and the second portion to harden the material. Doing so would be possible to better control the flow of melt extruded material due to its viscous reduction, as recognized by Fan (col. 5, lines 19-67 and col. 6, lines 1-21). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fan et al. (US Patent No. 5474719), Giller et al. (US 2007/0241482), and Batchelder et al. (WO 2000/20215) as applied to claim 1 above, further in view of Morisette et al. (US 6454972).
Regarding claim 13, the combination does not explicitly disclose an extrusion unit to extrude the pseudoplastic flame retardant material in image-wise manner having strips of the pseudoplastic flame retardant material with a diameter in the range of 0.5 to 2.0 mm. In the same field of endeavor, 3D printing, Morisette discloses, as illustrated in Fig. 1b, the third fluid to be extruded from an output 36 at the end of mixing chamber 30 through tip 40 where it is deposited on a table 44 that moves relative to tip 40 in a precise pattern via computer-aided design instruction (col. 3, lines 66-67 and col. 4, lines 1-3). Single line prints and 3-D components were cast under different conditions, including: … and (3) tip diameters (dt) of 0.254-1.37 mm (col. 5, lines 20-25) (overlapping the claimed range of 0.5 to 2.0 mm).
The claimed having strips of the pseudoplastic flame retardant material with a diameter in the range of 0.5 to 2.0 mm is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with having a proper diameter of strips of the pseudoplastic flame retardant material comes from Morisette itself.  
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Morisette to have strips of the pseudoplastic flame retardant material with a diameter in the range of 0.5 to 2.0 mm. Doing so would be possible to exhibit uniform particle packing, as recognized by Morisette (col. 2, lines 61-67). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741